Title: From Harriet Welsh to Louisa Catherine Johnson Adams, 16 January 1819
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson




Dear Mrs. Adams—
January 16th. 1819  Boston


My negligence about writing to you has arisen not so much from the want of something to say as from the number of materials which I found in my mind for a long letter—. in despair of ever finding time to say all that I have at various times wish’d to—it is my conclusion to give you only the thoughts of the passing moment—the minister of State can scarcely number up—more daily employments than I have;—but mine are like the paper fortunes of the year 1775—. Mary Hellen will know a piece of history if she can tell why they are so. Of that perilous & eventful year—we have the week past found a minute &—touching history in the letters written to your father by his family & friends if there were anything wanting to raise in our estimation the character of the writer of many of those letters as recurence to them would be sufficient to display heroic fortitude & patriotism—firm & elevated religious principles—animating & supporting her thro hours of the deepest dismay & sorrow—I do not believe a stranger could peruse these letters without tears.—They are now laid carefully in a trunk & my promise is given to go the next month & finish the arranging all the series of her letters. Miss Otis who went with me for a few days assisted in reading & fiting many others of that period from various persons—some of which were mark’d thus X to denote to whoever should read them hereafter that they were of more than ordinary interest—a vast number are wholly uninteresting—being merely upon business. George is a very pleasant companion there, it is quite a gratification to his Grandfather to have him—the taller does not seem to suffer from the loss of air as I feared he would, he rode a few times in the chaise before it became very cold—. Your journals are as eagerly expected by him as they were by your mother the last winter by your mother & are a source of pleasure—as they were to both the last winter then: I do assure you that your letters to all your family here, have for several years past were a source of pride as well as pleasure to her—& the frequent similarity of your situations to those in which she had been placed excited her sympathy much oftener than you can have been aware of, & in proportion to her sense of your sufferings has her estimation of you increased. I believe that without arrogance I can claim to have known much of her feelings & sentiments the past 6 or 8 years, & I tell you of those which she entertained of you because my own heart tells me the approbation of those connected with us becomes more valuable when we can have it only in our remembrance: frequently have I had the pleasure of taking out to her letters from her son or of being present when they arrived from Europe—& witnessed—the shackling eye or trembling hand, as hope or fear predominated when the seal was breaking—& seldom were they read without tears of sorrow or joy—sometimes after a long interval without the reception of letters, she would glance over them & if not of very private nature she would desire them to be read to her for she “could not”—from excess of emotion—at some expression of affection or of sorrow she had found in them & especially those expressions of affection which the anniversary of her birth day call’d forth.—I need not say how much consolation & happiness was shed upon the eve’g of her life by the filial affection & reverence of him who always gave her pleasure—.
Dr. Kirkland call’d here while I was at Quincy—he is on his way to your city—he & has a pin belonging to Mrs. Clarke: when it was sent to him I had not time to write her—will you be so good as to say so—? It is directed to you—. Dr. K—— will give you as mild an account of the affair at Cambridge as you could obtain & it is perhaps best you should have it ’though they are all calm now—in the class.—George thought he did right—& still thinks so, it is a subject however not touch’d upon now—time will change his idea that it is  properjustifiable upon every real or supposed grievance to resort to measures of oppugnation to the government—without asking for redress, I do assure you however that G—— honestly thought he was “gloriously resisting tyrany” as his Grandfather had done in the days of our revolution—it was a delusion that kept him so excited for three days that he was exhausted & sick when he came to Quincy. The violent went so far as to talk of making it a Gottingen affair—it is singular that at the same time there should have been just such a scene acting at Eton—excepting that they did not break windows at C——. It is not probable that anything will happen to excite the same imagined necessity to act in the same manner again very soon—& if I may advise, it is to be silent upon the subject when you write George, at present; it may kindle a fire that seems to be smothered & may be thus extinguished—he says he has become “a methodical man”—& studies regularly in the morn’g & eve’g—taking a ride or walk for exercise in the afternoon—. My boys are still so good that I cannot find subjects for lectures for you—without you say a few words to John upon the unchesterfieldian stile in which he throws his feet over the room when he sets in a chair, or swings his chair about as Birkbeck says all the Americans do—. He and Charles too are still a little too harsh in their manner of contradicting & speaking each to the other—& I do not find that one is less liable to mistakes in their assertions than the other—every admonition comes with so much more propriety from you that it is a medium I much prefer—: they both seem to be in good spirits & happy & from his account not a very wise one. I am always so sincerely ashamed of my letters upon glancing over them that my intreaty is you would destroy them when read—you will naturally ask why I do not write better—the truth may as well be told once for all, I cannot. Y & C—are both reading some French books Mrs. Lyman sent me for them at my request—Y’r hose I shall now be able to get done. The woman is better— / adieu—







